Name: Commission Regulation (EEC) No 3316/82 of 6 December 1982 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1982c
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 82 Official Journal of the European Communities No L 351 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3316/82 of 6 December 1982 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1982 duty is to be applied in full for products in the wine sector for which a reference price is fixed ; whereas it should therefore be stated that the free-at-frontier reference prices applicable to Greece are those given in the 'Other third countries ' column, except for imports of products originating in third countries with which a Protocol adapting the preferential tariff system has been concluded and is applicable ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implerrfenting rules ; whereas, under Article 18 (8) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas, pursuant to Article 64 (2) (b) of the Act of Accession of Greece , the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 OJ No L 326, 23 . 11 . 1982, p . 1 . ( 3 ) OJ No L 157, 18 . 6 . 1976, p . 20 . ( ¦) OJ No L 324, 29 . 11 . 1980 , p . 63 . A N N E X F R E E -A T -F R O N T IE R R E F E R E N C E P R IC E S N. B : 1. In th e ca se of im po rte d wi ne s no t en jo yi ng pr ef er en tia l tar iff co nc es sio ns , th e am ou nt s sh ow n in th e co lu m n 'O th er th ird co un tri es ' are ap pl ic ab le . 2. Fo r im po rts in to G re ec e of pr od uc ts or ig in at in g :  in Al ge ria ,M or oc co ,S pa in ,P or tu ga l or Cy pr us ,t he ap pl ic ab le fre e- at -fr on tie r re fe re nc e pr ic es ar e th os e gi ve n in th e ap pr op ria te co lu m n,  in ot he rt hi rd co un tri es ,t he ap pl ica bl e fre e- at- fro nt ier re fe re nc e pr ice s are th os e gi ve n in th e 'O th er th ir d co un tr ie s' co lu m n . (E CU /h l) No L 351 /2 Official Journal of the European Communities 11 . 12. 82 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia 0 M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey o Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t wi th fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C . O th er : I. Of an ac tu al alc oh ol ic str en gt h by vo lu m e no t ex ce ed in g 13 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or le ss : (1 ) S pa ni sh wi ne s fro m Ju m ill a, Va ld ep eÃ ± as , Pr io ra to an d Ri oj a an d Po rtu gu es e Ve rd e an d DÃ £ o w in es (') : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l 6 9 0 0 69 -0 0 64 -6 0 Of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 70 -0 8 70 -0 8 65 -6 8 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 72 -2 3 72 -2 3 67 -8 3 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 74 -3 8 74 -3 8 69 -9 8 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 76 -5 3 76 -5 3 72 -1 3 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 78 -6 8 78 -6 8 74 -2 8 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 80 -8 3 80 -8 3 76 -4 3 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 82 -9 8 82 -9 8 78 -5 8 Ex ce ed in g 12 5 % vo l bu t no t ex ce ed in g 13 % vo l 85 -1 3 85 -1 3 80 -7 3 (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l 66 -6 6 66 -6 6 * 62 -2 6 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 67 -6 7 67 -6 7 63 -2 7 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 69 -6 9 69 -6 9 65 -2 9 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 71 -7 1 71 -7 1 67 -3 1 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 73 -7 3 73 -7 3 69 -3 3 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 75 -7 5 75 -7 5 71 -3 5 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 77 -7 7 77 -7 7 73 -3 7 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 79 -7 9 79 -7 9 75 -3 9 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 81 -8 1 81 -8 1 77 -4 1 (') W ith in a Co m m un ity tar iff qu ot a. (") Up to 31 D ec em be r 19 82 . (") Fr om 1 Ja nu ar y 19 83 . (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .05 ex C. I. a) (2 )A lg er ian wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , (c on t'd ) M Ã ©d Ã ©a ,C ot ea ux du Za cc ar ,D ah ra ,C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, G ue rro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in Co tea ux de Te bo ur ba ,S id i-S ale m ,K eli bi a, Th ib ar ,M or na g or gr an d cr u M or na g (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 .5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Al ge ria C) M or oc co T u n is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey n Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 8 0 1 8 80 -1 8 65 -6 8 82 -3 3 82 -3 3 67 -8 3 84 -4 8 84 -4 8 69 -9 8 86 -6 3 86 -6 3 72 -1 3 88 -7 8 88 -7 8 74 -2 8 90 -9 3 90 -9 3 76 -4 3 93 -0 8 93 -0 8 78 -5 8 95 -2 3 95 -2 3 80 -7 3 77 -7 7 77 -7 7 (2) 63 -2 7 79 -7 9 79 -7 9 65 -2 9 81 -8 1 81 -8 1 67 -3 1 83 -8 3 83 -8 3 69 -3 3 85 -8 5 85 -8 5 71 -3 5 87 -8 7 87 -8 7 73 -3 7 89 -8 9 89 -8 9 75 -3 9 91 -9 1 91 -9 1 77 -4 1 76 -2 0 75 -5 0 73 -1 0 75 -7 0 75 -5 0 64 -6 0 77 -2 8 77 -2 8 76 -5 8 74 -1 8 76 -7 8 76 -5 8 65 -6 8 79 -4 3 79 -4 3 78 -7 3 76 -3 3 78 -9 3 78 -7 3 67 -8 3 81 -5 8 81 -5 8 80 -8 8 78 -4 8 81 -0 8 80 -8 8 69 -9 8 83 -7 3 83 -7 3 83 -0 3 80 -6 3 83 -2 3 83 -0 3 72 -1 3 85 -8 8 85 -8 8 85 -1 8 82 -7 8 85 -3 8 85 -1 8 74 -2 8 88 -0 3 88 -0 3 87 -3 3 84 -9 3 87 -5 3 87 -3 3 76 -4 3 9 0 1 8 90 -1 8 89 -4 8 87 -0 8 89 -6 8 89 -4 8 78 -5 8 92 -3 3 92 -3 3 91 -6 3 89 -2 3 91 -8 3 91 -6 3 80 -7 3 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 11 . 12 . 82 Official Journal of the European Communities No L 351 /3 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 .5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 .5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni si a on ly . (") Up to 31 D ec em be r 19 82 . (" ) Fr om 1 Ja nu ar y 19 83 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. a) (3 )( bb )W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g Sy lv an er (2 2) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1 ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l A lg er ia 0 M or oc co T u n is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey n Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 12 3- 03 (2) 1 19 -9 3 12 2- 53 11 1- 43 73 -8 6 73 -1 6 70 -7 6 73 -3 6 73 -1 6 62 -2 6 74 -8 7 74 -8 7 74 -1 7 71 -7 7 74 -3 7 74 -1 7 63 -2 7 76 -8 9 76 -8 9 76 -1 9 73 -7 9 76 -3 9 76 -1 9 65 -2 9 78 -9 1 78 -9 1 78 -2 1 75 -8 1 78 -4 1 78 -2 1 67 -3 1 80 -9 3 80 -9 3 80 -2 3 77 -8 3 80 -4 3 80 -2 3 69 -3 3 82 -9 5 82 -9 5 82 -2 5 79 -8 5 82 -4 5 82 -2 5 71 -3 5 84 -9 7 84 -9 7 84 -2 7 81 -8 7 84 -4 7 84 -2 7 73 -3 7 86 -9 9 86 -9 9 86 -2 9 83 -8 9 86 -4 9 86 -2 9 75 -3 9 89 -0 1 89 -0 1 88 -3 1 85 -9 1 88 -5 1 88 -3 1 77 -4 1 36 -6 0 34 -2 0 36 -1 0 27 -8 0 37 -6 8 37 -6 8 35 -2 8 37 -1 8 28 -8 8 39 -8 3 39 -8 3 37 -4 3 39 -3 3 31 -0 3 41 -9 8 41 -9 8 39 -5 8 4Ã  -4 8 33 -1 8 44 -1 3 44 -1 3 41 -7 3 43 -6 3 35 -3 3 46 -2 8 46 -2 8 43 -8 8 45 -7 8 37 -4 8 48 -4 3 48 -4 3 46 -0 3 47 -9 3 39 -6 3 50 -5 8 50 -5 8 48 -1 8 50 -0 8 41 -7 8 52 -7 3 52 -7 3 50 -3 3 52 -2 3 43 -9 3 83 -4 3 (2) 81 -0 3 82 -9 3 74 -6 3 34 -2 6 31 -8 6 33 -7 6 25 -4 6 35 -2 7 35 -2 7 32 -S 7 34 -7 7 26 -4 6 37 -2 9 37 -2 9 34 -8 9 36 -7 9 28 -4 9 39 -3 1 39 -3 1 36 -9 1 38 -8 1 30 -5 1 41 -3 3 41 -3 3 38 -9 3 40 -8 3 32 -5 3 43 -3 5 43 -3 5 40 -9 5 42 -8 5 34 -5 5 45 -3 7 45 -3 7 42 -9 7 44 -8 7 36 -5 7 47 -3 9 47 -3 9 44 -9 9 46 -8 9 38 -5 9 49 -4 1 49 -4 1 47 -0 1 48 -9 1 40 -6 1 No L 351 /4 Official Journal of the European Communities 11 . 12 . 82 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (2 ) w hi te w in e : (aa )P re se nt ed fo r im po rta tio n un de r th e na m e of Ri es lin g Sy lv an er (b b) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni si a on ly . O Ã ¶p to 31 D ec em be r 19 82 . (" ) Fr om 1 Ja nu ar y 19 83 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n A lg er ia C) M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey n Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II. O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )S pa ni sh w in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a an d Po rtu gu es e D Ã £o w in es (') : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : 85 -5 8 87 -7 3 89 -8 8 92 -0 3 85 -5 8 87 -7 3 89 -8 8 92 -0 3 80 -4 8 82 -6 3 84 -7 8 86 -9 3 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 82 -1 3 84 -1 5 86 -1 7 88 -1 9 82 -1 3 84 -1 5 86 -1 7 88 -1 9 77 -0 3 79 -0 5 81 -0 7 8 3 0 9 11 . 12 . 82 Official Journal of the European Communities No L 351 /5 (2 )A lg er ian wi ne s w ith th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M ed ea ,C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra , M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa i's, Be ni m 'ti r, G ue rro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es wi th th e de sig na tio n of or ig in Co te au x de Te bo ur ba ,S id i-S al em ,K el ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 97 -3 8 99 -5 3 10 1- 68 10 3- 83 97 -3 8 99 -5 3 10 1- 68 10 3- 83 80 -4 8 82 -6 3 84 -7 8 86 -9 3 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 93 -9 3 95 -9 5 97 -9 7 99 -9 9 93 -9 3 (3) 95 -9 5 97 -9 7 99 -9 9 77 -0 3 79 -0 5 81 -0 7 83 09 (') W ith in a Co m m un ity ta rif f qu ot a. (2) In cl ud in g wi ne s of an ac tu al alc oh ol ic str en gt h by vo lu m e of no t m or e th an 13 % vo l an d wi th a tot al dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re . (') Fo r Tu ni sia on ly . O U p to 31 D ec em be r 19 82 . (" ) Fr om 1 Ja nu ar y 19 83 . (E C I' /h i) C C T Fr ee -a t-f ro nt ie r re fe re nc e pr ic e he ad in g N o D es cr ip tio n A lg er ia C) M or oc co T u n is ia Sp ai n M al ta Tu rk ey C) Tu rk ey D Po rtu ga l C yp ru s (:) O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) ex C. II a) (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 1 0 3 1 0 10 3- 10 10 2- 20 99 -4 0 10 2- 40 10 1- 4 0 89 -5 0 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 94 -0 8 9 6 -2 3 98 -3 8 10 0- 53 94 -0 8 9 6 -2 3 98 -3 8 10 0- 53 9 3 1 8 9 5 -3 3 97 -4 8 99 -6 3 90 -3 8 92 -5 3 94 -6 8 96 -8 3 93 -3 8 9 5 -5 3 97 -6 8 99 -8 3 93 -1 8 9 5 -3 3 97 -4 8 99 -6 3 80 -4 8 82 -6 3 84 -7 8 86 -9 3 (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 12 2- 63 (') 1 18 -9 3 12 1- 93 10 9- 03 (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 .5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 90 -6 3 92 -6 5 94 -6 7 96 -6 9 90 -6 3 92 -6 5 94 -6 7 96 -6 9 89 -7 3 91 -7 5 93 -7 7 95 -7 9 86 -9 3 88 -9 5 90 -9 7 92 -9 9 89 -9 3 91 -9 5 93 -9 7 95 -9 9 89 -7 3 91 -7 5 93 -7 7 95 -7 9 77 -0 3 79 -0 5 81 -0 7 83 -0 9 b) M or e th an tw o lit re s : (1 ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 54 -3 8 56 -5 3 58 -6 8 60 -8 3 54 -3 8 56 -5 3 58 -6 8 60 -8 3 51 -4 8 53 -6 3 55 -7 8 57 -9 3 53 -8 8 56 -0 3 58 -1 8 60 -3 3 43 -6 8 45 -8 3 47 -9 8 50 -1 3 (2 ) W hi te w in e : (aa ) Pr es en te d fo ri m po rta tio n un de rt he na m e of Ri es lin g or Sy lv an er 82 -9 3 (') 80 -0 3 82 -4 3 72 -2 3 (b b) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 50 -9 3 52 -9 5 54 -9 7 56 -9 9 50 -9 3 52 -9 5 54 -9 7 56 -9 9 48 -0 3 50 -0 5 52 -0 7 54 -0 9 50 -4 3 52 -4 5 54 -4 7 56 -4 9 40 -2 3 42 -2 5 44 -2 7 46 -2 9 No L 351 /6 Official Journal of the European Communities 11 . 12 . 82 (') W ith in a C om m un ity ta rif f qu ot a. (2) In clu di ng wi ne s of an ac tua la lco ho lic str en gt h by vo lu m e of no tm or e th an 13 % vo la nd wi th a tot al dr y ex tra ct ex ce ed in g 90 gr am s pe rl itr e. (  ') Fo r Tu ni sia on ly . (") Up to 31 D ec em be r 19 82 . (") Fr om 1 Ja nu ar y 19 83 . (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n ex C. II .b )( 3) Li qu eu r w in e : 22 .0 5 (c on t'd ) (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (b b) O th er C. III .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 15 % vo l bu t no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (a a) Po rt, M ad ei ra an d Se tu ba l m us ca te l (b b) Sh er ry (cc )T ok ay (A sz u an d Sz am or od ni ) Al ge ria 0 M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey o Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 55 -4 0 52 -5 0 54 -9 0 5 4 1 0 44 -7 0 63 -4 0 63 -4 0 60 -5 0 62 -9 0 62 -1 0 52 -7 0 10 5- 90 (') 96 -1 0 10 5- 90 (') 96 -1 0 96 -1 0 9 6 1 0 85 -8 0 10 2- 10 91 -8 0 10 2- 30 10 1- 30 97 -8 0 10 1- 50 10 0- 30 85 -8 0 10 8- 30 10 7- 30 10 3- 80 10 7- 50 10 6- 30 91 -8 0 91 -5 8 85 -3 8 93 -7 3 87 -5 3 95 -8 8 89 -6 8 98 -0 3 91 -8 3 10 0- 18 93 -9 8 10 2- 33 96 -1 3 11 . 12. 82 Official Journal of the European Communities No L 351 /7 2. O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') : (aa a) 15 % vo l( 2) (b bb )O th er (2 2) O th er : (aa a) 15 % vo l( 2) (b bb )O th er (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a( ') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo l bu tn ot ex ce ed in g 17 -5 % vo l Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l (') W ith in a C om m un ity ta rif f qu ot a. (2) W in es wi th a to tal dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no te xc ee di ng 33 0 gr am s pe r lit re . 0 Up to 31 D ec em be r 19 82 . (" ) Fr om 1 Ja nu ar y 19 83 . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia 0 M or oc co T u n is ia Sp ai n M al ta Tu rk ey O Tu rk ey (" ) Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 C. III .a )2 ,(b b) (11 )( bb b) O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : (c on t'd ) Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 10 1- 88 10 0- 88 97 -3 8 10 1- 08 85 -3 8 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 10 4- 03 1 0 3 0 3 99 -5 3 10 3- 23 87 -5 3 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 1 0 6 1 8 10 5- 1 8 10 1- 68 10 5- 38 89 -6 8 Ex ce ed in g 16 5 % vo lb ut no te xc ee di ng 17 % vo l 10 8- 33 10 7- 33 10 3- 83 10 7- 53 91 -8 3 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 11 0- 48 10 9- 48 10 5- 98 10 9- 68 93 -9 8 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 11 2- 63 1 1 1- 63 10 8- 13 1 1 1- 83 96 -1 3 (2 2) W hi te w in e : (aa a) W in es fro m Ju m ill a, V al de pe Ã ±a s, Pr io ra to an d Ri oj a (') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 87 -6 1 81 -4 1 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 89 -6 3 83 -4 3 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 91 -6 5 85 -4 5 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 93 -6 7 . 87 -4 7 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 95 -6 9 89 -4 9 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 97 -7 1 91 -5 1 (b bb )O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 97 -9 1 96 -9 1 93 -4 1 97 -1 1 81 -4 1 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 99 -9 3 98 -9 3 95 -4 3 99 -1 3 83 -4 3 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 10 1- 95 10 0- 95 97 -4 5 10 1- 15 85 -4 5 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 10 3- 97 10 2- 97 99 -4 7 10 3- 17 87 -4 7 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 10 5- 99 10 4- 99 10 1- 49 10 5- 19 89 -4 9 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 10 8- 01 10 7- 01 10 3- 51 10 7- 21 91 -5 1 b) M or e th an tw o lit re s : 1. Po rt, M ad ei ra , sh er ry an d Se tÃ º ba l m us ca te l : (aa ) Po rt , M ad ei ra an d Se tÃ º ba l m us ca te l 65 -4 0 (') 58 -7 0 (b b) Sh er ry 65 -4 0 (') 58 -7 0 2. To ka y (A sz u an d Sz am or od ni ) 57 -5 0 3 . O th er : (a a) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) 58 -7 0 55 -0 0 5 8 0 0 57 -0 0 45 -1 0 (2 2) O th er : (aa a) 15 % vo l( ') 62 -7 0 59 -0 0 62 -0 0 61 -0 0 49 -1 0 (b bb )O th er 68 -7 0 65 -0 0 68 -0 0 67 -0 0 55 -1 0 No L 351 /8 Official Journal of the European Communities 11 . 12 . 82 W ith in a Co m m un ity tar iff qu ot a. C) (2) (3) 0 ;-) Inc lud ing wi ne s of an act ua l alc oh oli c str en gth by vo lum e of 15 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 13 0 gra ms bu t no te xc ee din g 33 0 gra ms pe rl itre . W in es wi th a tot al dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no t ex ce ed in g 33 0 gr am s pe r lit re . U p to 31 D ec em be r 1y sl . Fr om 1 Ja nu ar y 19 83 . (E C U/ hl) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia 0 M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey (" ) Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 C. III .b )3 ,( bb )W in e fo rti fie d fo r di sti lla tio n 43 -1 4 39 -4 4 42 -4 4 29 -5 4 (c on t'd ) (c c) O th er : (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 62 -2 8 58 -5 8 61 -5 8 48 -6 8 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l 64 -4 3 60 -7 3 63 -7 3 50 -8 3 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 66 -5 8 62 -8 8 65 -8 8 52 -9 8 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 68 -7 3 6 5 0 3 68 -0 3 55 -1 3 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 70 -8 8 67 -1 8 70 -1 8 57 -2 8 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l 73 -0 3 69 -3 3 72 -3 3 59 -4 3 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 58 -3 1 54 -6 1 57 -6 1 44 -7 1 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l 60 -3 3 56 -6 3 59 -6 3 46 -7 3 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 62 -3 5 58 -6 5 61 -6 5 48 -7 5 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 64 -3 7 60 -6 7 63 -6 7 50 -7 7 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 66 -3 9 62 -6 9 65 -6 9 52 -7 9 Ex ce ed in g 17 ·5 % vo l bu t no t ex ce ed in g 18 % vo l 68 -4 1 64 -7 1 67 -7 1 54 -8 1 IV .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra , sh er ry , To ka y (A sz u an d Sz am or od ni ) an d Se tÃ º ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tÃ º ba l m us ca te l 12 1- 40 0 11 0- 90 (b b) Sh er ry 12 1- 40 (') 11 0- 90 (cc ) To ka y (A sz u an d Sz am or od ni ) 11 0- 90 2 . O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') (2) 11 6- 90 10 5- 40 (2 2) O th er (2) 12 3- 80 12 2- 70 11 8- 80 12 2- 90 12 1- 50 10 5- 40 11 . 12 . 82 Official Journal of the European Communities No L 351 /9 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e ex ce ed ing 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0 gr am s bu tn ot ex ce ed ing 33 0 gr am sp er lit re . (*) Up to 31 D ec em be r 19 82 . (") Fr om 1 Ja nu ar y 19 83 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o 22 .0 5 (c on t'd ) D es cr ip tio n A lg er ia C) M or oc co T un is ia Sp ai n M al ta Tu rk ey C) Tu rk ey o Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s a) 2, (b b) O th er : (1 1) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) 11 4- 28 11 3- 18 10 9- 28 1 13 -3 8 95 -8 8 Ex ce ed in g Ã 8 -5 % vo lb ut no te xc ee di ng 19 % vo l 11 6- 43 1 15 -3 3 1 11 -4 3 11 5- 53 98 -0 3 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 11 8- 58 1 17 -4 8 11 3- 58 1 17 -6 8 10 0- 18 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 12 0- 73 11 9- 63 1 15 -7 3 11 9- 83 10 2- 33 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 12 2- 88 12 1- 78 11 7- 88 12 1- 98 10 4- 48 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 12 5- 03 12 3- 93 12 0- 03 12 4- 13 10 6- 63 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 12 7- 18 1 2 6 0 8 12 21 8 12 6- 28 10 8- 78 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 12 9- 33 12 8- 23 12 4- 33 12 8- 43 11 0- 93 (2 2) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) 10 9- 53 10 8- 43 10 4- 53 10 8- 63 91 -1 3 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 11 1- 55 1 10 -4 5 10 6- 55 11 0- 65 93 -1 5 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 11 3- 57 11 2- 47 10 8- 57 1 12 -6 7 95 -1 7 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 11 5- 59 11 4- 49 11 0- 59 1- 14 -6 9 97 -1 9 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 11 7- 61 11 6- 51 11 2- 61 1 16 -7 1 99 -2 1 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 11 9- 63 11 8- 53 11 4- 63 11 8- 73 10 1- 23 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 12 1- 65 12 0- 55 11 6- 65 12 0- 75 10 3- 25 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 12 3- 67 12 2- 57 11 8- 67 12 2- 77 10 5- 27 b) M or e th an tw o lit re s : 1. Po rt ,M ad ei ra ,s he rry an d Se tÃ º ba l m us ca te l : (a a) Po rt ,M ad ei ra an d Se tÃ º ba l m us ca te l 80 -8 0 (') 73 -5 0 (b b) Sh er ry 80 -8 0 (') 73 -5 0 2. To ka y (A sz u an d Sz am or od ni ) 72 -3 0 3 . O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .05 (2) 70 -4 0 65 -4 0 69 -5 0 68 -1 0 52 -0 0 (2 2) O th er (2) 83 -4 0 78 -4 0 82 -5 0 81 -1 0 65 -0 0 No L 351 / 10 Official Journal of the European Communities 11 . 12 . 82 (') W ith in a Co m m un ity tar iff qu ot a. () Inc lud ing wi ne so fa na ctu al alc oh oli cs tre ng th by vo lum ee xc ee din g1 5% vo lb ut no te xc ee din g1 8% vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 130 gra ms bu tn ot ex cee din g3 30 gra ms oe rli tre 0 Up to 31 D ec em be r 19 82 . 6 y O Fr om 1 Ja nu ar y 19 83 . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia C) M or oc co T un is ia Sp ai n M al ta Tu rk ey C) Tu rk ey C' ) Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 C. IV .b )3 ,( bb )W in e fo rti fie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by (c on t'd ) vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 *5 % vo l( ') 42 -4 9 37 -4 9 41 -5 9 24 -0 9 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 43 -7 8 38 -7 8 42 -8 8 25 -3 8 Ex ce ed in g 19 % vo l bu t no te xc ee di ng 19 -5 % vo l 45 -0 7 40 -0 7 44 -1 7 26 -6 7 Ex ce ed in g 19 -5 % vo l bu t no te xc ee di ng 20 % vo l 46 -3 6 41 -3 6 45 -4 6 27 -9 6 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 47 -6 5 42 -6 5 46 -7 5 29 -2 5 Ex ce ed in g 20 -5 % vo l bu t no te xc ee di ng 21 % vo l 48 -9 4 43 -9 4 48 -0 4 30 -5 4 Ex ce ed in g 21 % vo l bu t no te xc ee di ng 21 -5 % vo l 50 -2 3 45 -2 3 49 -3 3 31 -8 3 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 51 -5 2 46 -5 2 50 -6 2 33 -1 2 (c c) O th er : (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') 73 -8 8 68 -8 8 72 -9 8 55 -4 8 Ex ce ed in g 18 -5 % vo l bu t no t ex ce ed in g 19 % vo l 7 6 0 3 71 -0 3 75 -1 3 57 -6 3 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 78 -1 8 73 -1 8 77 -2 8 59 -7 8 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 80 -3 3 75 -3 3 79 -4 3 61 -9 3 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 82 -4 8 77 -4 8 81 -5 8 64 -0 8 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 84 -6 3 79 -6 3 83 -7 3 66 -2 3 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 86 -7 8 81 -7 8 85 -8 8 68 -3 8 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 88 -9 3 83 -9 3 88 -0 3 70 -5 3 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') 69 -1 3 64 -1 3 68 -2 3 50 -7 3 Ex ce ed in g 18 -5 % vo l bu tn ot ex ce ed in g 19 % vo l 71 -1 5 66 -1 5 70 -2 5 52 -7 5 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 73 -1 7 68 -1 7 72 -2 7 54 -7 7 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 75 -1 9 70 -1 9 74 -2 9 56 -7 9 Ex ce ed in g 20 % vo lb ut no t ex ce ed in g 20 -5 % vo l 77 -2 1 72 -2 1 76 -3 1 58 -8 1 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 79 -2 3 74 -2 3 78 -3 3 60 -8 3 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 *5 % vo l 81 -2 5 76 -2 5 80 -3 5 62 .8 5 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 83 -2 7 78 -2 7 82 -3 7 64 -8 7 V. O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )R ed w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( 2) 12 4- 98 (') 11 5- 38 (4) 12 4- 28 Q 80 -5 8 (6) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 12 7- 03 0 11 7- 13 (4) 126 -23 I5) 81 -8 3 (6) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l 12 8- 98 O 11 8- 98 (4) 12 8- 18 (J) 82 -9 8 (6) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 13 0- 93 O 12 0- 73 (4) 13 0- 13 H 84 -1 3 (') 11 . 12 . 82 Official Journal of the European Communities No L 351 / 11 (') In clu din gw ine so fa na ctu al alc oh oli cs tre ng th by vo lum ee xc ee din g 15 % vo lb ut no te xc ee din g1 8% vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0g ram sb ut no te xc ee din g3 30 gra ms pe rl itr e. (2) In clu di ng wi ne s of an ac tua l alc oh ol ic str en gt h by vo lu m e no t ex ce ed in g 22 % vo l an d wi th a tot al dr y ex tra ct ex ce ed in g 33 0 gr am s pe r lit re . (') Th is am ou nt is to be inc rea se d by 00 4 EC U pe r0 1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of ac tua l alc oh oli c str en gth sp ec ifi ed in thi s su bh ea din g. (4) Th is am ou nt is to be inc rea se d by 0-0 8 EC U pe r0 -1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gr ee of ac tua l al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . (*) Th is am ou nt is to be inc rea se d by 0-0 5 EC U pe r0 1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gr ee of ac tua l alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (6) Th is am ou nt is to be inc rea sed by 0-1 9 EC U pe r0 -1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of ac tua l alc oh oli c str en gth sp ec ifi ed in thi s su bh ea din g. (*) Up to 31 D ec em be r 19 82 . (") Fr om 1 Ja nu ar y 19 83 . (E CU /h l) Fr ee -a t-f ro nt ier re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey o Tu rk ey o Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 C. V. a) (2 )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : (c on t'd ) 11 8- 49 (4) 12 0- 31 4) Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 12 2- i 3 4 11 9- 19 (2) 12 1- 11 (2) 12 2- 93 (2) 12 4- 75 (2) 12 4- 50 10 9- 59 (') 11 1- 21 (') 11 2- 93 (') 11 4- 55 (') 1 15 -0 0 74 -7 9 O 75 -9 1 0 76 -9 3 0 77 -9 5 O 80 -9 0 12 3- 95 (4) 12 3- 80 (3 ) Li qu eu r w in e (!) b) M or e th an tw o lit re s : (l) W in e fo rti fie d fo r di sti lla tio n of an ac tua l alc oh ol ic str en gt h by v o lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 48 -8 1 (2) 49 -9 0 (2) 50 -9 9 (2) 52 -0 8 2 41 -7 1 (') 42 -6 0 (') 43 -5 9 (') 44 -4 8 ') 48 -4 1 (4) 49 -5 0 (") 50 -5 9 ( «) 51 -6 8 (4) 14 -0 1 0 14 -4 0 H 14 -6 9 O 14 -9 8 H (2 ) Li qu eu r w in e (') : (aa ) In ten de d fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 74 -6 0 86 -4 0 67 -6 0 79 -6 0 74 -2 0 86 -2 0 40 -6 0 52 -6 0 No L 351 / 12 Official Journal of the European Communities 11 . 12. 82 (b b) O th er (3 ) O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 87 -0 8 (2) 89 -0 3 (2) 90 -9 8 (2) 92 -9 3 (2 79 -9 8 (') 81 -7 3 (') 83 -5 8 (') 85 -3 3 ' 86 -6 8 (4) 88 -6 3 (4) 90 -5 8 (4) 92 -5 3 4) 52 -2 8 O 53 -5 3 O 54 -6 8 0 55 -8 3 0 (bb )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 81 -2 9 (2) 83 -1 1( 2) 84 -9 3 (2) 86 -7 5 (2) 74 -1 9 (') 74 -8 1 (&lt;) 77 -5 3 O 79 -1 5 (') 80 -8 9 O 82 -7 1 0 84 -5 3 0 86 -3 5 O 46 -4 9 0 47 -6 1 0 48 -6 3 0 49 -6 5 O (') Inc lud ing wi ne s of an ac tua la lco ho lic str en gth by vo lum e no te xc ee din g 22 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 33 0 gra ms pe rl itr e. 0 Th is am ou nt is to be inc rea sed by 0-0 4 EC U pe r0 -1 % vol of alc oh ol in so far as the act ua la lco ho lic str en gth by vo lum eo ft he im po rte d wi ne is low er tha n the ma xim um de gre eo fa ctu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . 0 Th is am ou nt is to be inc rea sed by 00 8 EC U pe r0 -1 % vol of alc oh ol in so far as the act ual alc oh oli cs tre ng th by vo lum eo ft he im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . O Th is am ou nt is to be inc rea sed by 0-0 5 EC U pe r0 -1 % vol of alc oh ol in so far as the act ua la lco ho lic str en gth by vo lum eo ft he im po rte d wi ne is low er tha n the ma xim um de gre eo fa ctu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . O Th is am ou nt is to be inc rea sed by 01 9 EC U pe r0 -1 % vol of alc oh ol in so far as the act ua la lco ho lic str en gth by vo lum eo ft he im po rte d wi ne is low er tha n the ma xim um de gre eo fa ctu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . J U p to 31 L/ ec em be r 1^ 82 . '") Fr om 1 Ja nu ar y 19 83 .